Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 8 is not a method claim as described in claim 17 which was probably provided in error.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Stamler et al. (US6232434).
	Regarding claims 1-3, Stamler teaches that it is known to incorporate compounds such as S-nitroso-N-acetylpenicillamine into polymers (Example 9) for the purpose of coating tubular articles (Example 8) and medical tubing including catheters (col. 1, lines 11-28) in order to deliver NO in the human body (col. 2, lines 4-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al. (US6232434).
Regarding claim 4, the teachings of Stamler. Stamler fails to teach the amount of NO releasing agent used relative to the weight of the tubing.  However, those of ordinary skill in the art  would readily recognize that the amount of NO agent provided would directly control the amount of NO released in the invention of Stamler.  Therefore in the absence of criticality of the specific weight range of NO releasing agent relative to the tubing of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of NO releasing agent employed in order to optimize the amount of NO released from the implant of Stamler. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 7, the teachings of Stamler are as shown above.  Stamler in view of Wang fails to teach the release rate of NO from the invention. However, those of ordinary skill in the art  would readily recognize that the amount of NO releasing agent provided would directly control the rate of NO released in the invention of Stamler. Therefore in the absence of criticality of the specific rate of release of NO of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of NO releasing agent employed in order to optimize the rate of NO released from the implant of Stamler. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Further it is noted that the tubing of Stamler is coated via a dipping process (Example 8) which implies that the coating material coats both the inside and outside surfaces of the tubing and NO would be released from those locations as well.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al. (US6232434) as applied to claims 1-3 above and further in view of Wang et al. (US6673053).
	Regarding claim 5, the teachings of Stamler are as shown above. Stamler fails to teach the specific substrate materials employed.  However, Wang teaches that medical catheters and tubing are known to be made from several of the material claimed (col. 3 lines 17-35).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the tubing substrate material of Wang as the non-specific substrate material for the similar devices of Stamler as a combination of prior art catheter or tubing substrate materials into a single invention wherein the results would be predictable based on the suitability of the use of the materials of Wang in devices that are identical or similar to those of Stamler.  Stamler in view of Wang further fails to specifically teach that that materials listed are provided in an elastomeric form.  However, given a limited number of possibilities (i.e., elastomeric or non-elastomeric sub-species of the materials of Wang), it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to use either form of the polymers of Wang in the invention of Stamler in view of Wang as wherein both materials would predictably function as support matrices for carrying the compositions of Stamler in view of Wang and wherein a reasonable expectation of success would be expected based in particular on a lack of specificity or limitation in the prior arts as well as no apparent logical reasoning as to why either polymer type would not function as a carrier for the compounds of Stamler in view of Wang.
	Regarding claim 6, the teachings of Stamler in view of Wang are as shown above.  Stamler in view of Wang fails to teach the percentage of silicone oil used relative to the weight of the article.  However, those of ordinary skill in the art  would readily recognize that the amount of silicone oil provided would directly control the ability of the coating of Stamler in view of Wang to perform its intended duty, which is to prevent self-adhesion wherein the silicone oil would be the anti-blocking (anti-adhesion) agent.  Therefore in the absence of criticality of the specific weight range of silicone oil relative to the tubing of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of silicone employed in order to optimize the anti-adhesion ability the coating of Stamler in view of Wang. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717